Case
Case 3:18-cv-02494-WQH-MSB
     3:18-cv-02494-WQH-MSB Document
                           Document 134
                                    114 Filed
                                        Filed 06/16/20
                                              01/29/20 PageID.3186
                                                       PageID.2982 Page
                                                                   Page 1
                                                                        1 of
                                                                          of 5
                                                                             5


         Jason M. Leviton (pro hac vice)
         Joel A. Fleming (CA Bar No. 281264)
    1    Jacob A. Walker (CA Bar No. 271217)
    2    Lauren Godles Milgroom (pro hac vice)
         Amanda R. Crawford (pro hac vice)
    3    BLOCK & LEVITON LLP
    4    260 Franklin Street, Suite 1860
         Boston, MA 02110
    5    (t) (617) 398-5600
    6    (f) (617) 507-6020
         jason@blockesq.com
    7    joel@blockesq.com
    8    jake@blockesq.com
         amanda@blockesq.com
    9    lauren@blockesq.com
   10    Attorneys for Plaintiff MabVax Therapeutics Holdings, Inc.
   11    [Additional counsel appear on signature page.]
   12
                              UNITED STATES DISTRICT COURT
   13                       SOUTHERN DISTRICT OF CALIFORNIA
   14
   15 MABVAX THERAPEUTICS                         Case No. 3:18-cv-02494-WQH-MSB
        HOLDINGS, INC.,
   16                                             NOTICE OF RELATED CASE
                    Plaintiff,
   17
             vs.
   18
        SICHENZIA ROSS FERENCE LLP
   19 (f/k/a SICHENZIA ROSS FERENCE
        KESNER LLP; f/k/a SICHENZIA
   20 ROSS FRIEDMAN FERENCE LLP),
        HARVEY KESNER, and DOES 1
   21 through 10, inclusive,
   22               Defendants.
   23
   24
   25
   26
   27
   28
                                                                      3:18-cv-02494-WQH-MSB
Case
Case 3:18-cv-02494-WQH-MSB
     3:18-cv-02494-WQH-MSB Document
                           Document 134
                                    114 Filed
                                        Filed 06/16/20
                                              01/29/20 PageID.3187
                                                       PageID.2983 Page
                                                                   Page 2
                                                                        2 of
                                                                          of 5
                                                                             5




    1
                On January 22, 2020, Defendant Kesner filed an action in the United States

    2 District Court for the Southern District of New York, Kesner v. Baker Botts, LLP
    3
        [sic1], et al., No. 1:20-cv-551 (S.D.N.Y.) (the “Kesner RICO Action”). The Kesner
    4
    5 RICO Action asserts, inter alia, claims under the Racketeer Influenced and Corrupt
    6 Organizations Act against Baker Botts L.L.P. and a Baker Botts partner who
    7
        represented Plaintiff MabVax Therapeutics Holdings, Inc. (“MabVax”) in connection
    8
    9 with the SEC investigation and are representing MabVax in the related action pending
   10 in California state court.2

   11
                The gravamen of the Kesner RICO Action is Kesner’s (factually false and
   12
                                                                  3
   13 legally invalid) assertion that, in August 2018, Baker Botts unlawfully attempted to
   14 extort a settlement from Kesner by sending to Sichenzia Ross Ference LLP (“SRF”),4
   15
        on behalf of MabVax, a “draft complaint” that was substantially similar to that filed
   16
   17 by MabVax in September 2018, which was sustained by Judge Hayes in this action.

   18 Compare Kesner RICO Action, ECF No. 3 ¶¶1-6 with Malin v. Singer, 217 Cal. App.
   19
   20
        1
            The law firm’s name is Baker Botts L.L.P.
   21
        2
         MabVax Therapeutics Holdings, Inc. v. Honig, et al., 37-2019-00018398-CU-SL-
   22
        CTL (Cal. Sup. Ct.)
   23   3
        The Kesner RICO Action also alleges, in one paragraph, that undersigned counsel
   24 were unwitting dupes who were “fed [a] trove of lies by … Baker Botts …
      to unlawfully threaten plaintiff” (id. ¶69) and, then, in the next paragraph, that
   25 undersigned counsel—along with the Delaware firm acting as MabVax’s bankruptcy
   26 counsel—were active “co-conspirators … who joined with Baker Botts extending the
      enterprise into the Chapter 11 proceedings.” Id. ¶70.
   27
        4
            At the time, Sichenzia Ross Ference Kesner LLP.
   28
                                                  2                       3:18-cv-02494-WQH-MSB
                                         NOTICE OF RELATED CASE
Case
Case 3:18-cv-02494-WQH-MSB
     3:18-cv-02494-WQH-MSB Document
                           Document 134
                                    114 Filed
                                        Filed 06/16/20
                                              01/29/20 PageID.3188
                                                       PageID.2984 Page
                                                                   Page 3
                                                                        3 of
                                                                          of 5
                                                                             5




    1
        4th 1283, 1293 (2013) (“Ordinarily, a demand letter sent in anticipation of litigation

    2 is a legitimate speech or petitioning activity that is protected under” California’s anti-
    3
        SLAPP statute).5
    4
    5           Although Kesner has argued in this Court that documents relating to his

    6 departure from SRF are irrelevant,6 Kesner alleges in the Kesner RICO Action that
    7
        he “lost his partnership and employment ” with SRF as “a direct and proximate
    8
    9 result” of the draft allegations made on behalf of MabVax that were sent to SRF by
   10 Baker Botts. Kesner RICO Action, ECF No. 3 ¶4.

   11
                Kesner’s counsel were obliged by rule to promptly disclose the Kesner RICO
   12
   13 Action to this Court and to MabVax. Specifically, Local Rule 40.1(f) provides that:
   14              Whenever counsel has reason to believe that a pending action or
   15              proceeding on file or about to be filed is related to another pending
                   action or proceeding on file in this or any other federal or state court
   16              (whether pending, dismissed, or otherwise terminated), counsel must
   17              promptly file and serve on all known parties to each related action or
                   proceeding a notice of related case, stating the title, number and filing
   18              date of each action or proceeding believed to be related, together with
   19              a brief statement of their relationship and the reasons why assignment
                   to a single district judge is or is not likely to effect a saving of judicial
   20
   21
        5
   22     Kesner is represented, in the Kesner RICO Action, by Steven S. Biss, a lawyer with
        a history of filing frivolous strategic lawsuits against public participation, including,
   23   infamously, a suit filed on behalf of Congressman Devin Nunes against, inter alia, a
   24   parody Twitter account that pretended to be a cow owned by the Congressman. See
        Nunes v. Devin Nunes’ Cow [@DevinCow], et al., CL19-1715-00 (Va. Cir. Ct.)
   25   (asserting claims for defamation based on statements including, “Nunes is a
   26   ‘treasonous cowpoke’” and “Devin’s boots are full of manure. He’s udder-ly
        worthless and its pasture time to move him to prison”).
   27
        6
            See e.g., ECF No. 113 at 8.
   28
                                                       3                          3:18-cv-02494-WQH-MSB
                                            NOTICE OF RELATED CASE
Case
Case 3:18-cv-02494-WQH-MSB
     3:18-cv-02494-WQH-MSB Document
                           Document 134
                                    114 Filed
                                        Filed 06/16/20
                                              01/29/20 PageID.3189
                                                       PageID.2985 Page
                                                                   Page 4
                                                                        4 of
                                                                          of 5
                                                                             5




    1
                   effort and other economies. … This is a continuing duty that applies
                   not only when counsel files a case with knowledge of a related action
    2              or proceeding but also applies after the date of filing whenever counsel
    3              learns of a related action or proceeding.

    4           Kesner and his counsel have failed to comply with this rule.7 So MabVax is
    5
        filing this notice and states that if the United States District Court for the Southern
    6
        District of New York transfers the Kesner RICO Action to this district, it would effect
    7
    8 a significant savings of judicial effort and other economies to assign the Kesner RICO
    9
        Action to Judge Hayes and Magistrate Judge Berg. There is nearly a complete factual
   10
        overlap between the two cases8 and Judge Hayes and Magistrate Judge Berg have
   11
   12 both devoted significant time to this action and are familiar with the underlying facts.
   13
        Dated: January 29, 2020                  BLOCK & LEVITON LLP
   14
                                                 By: /s/ Joel A. Fleming
   15                                                Jason M. Leviton (pro hac vice)
                                                     Joel A. Fleming (CA Bar No. 281264)
   16
                                                     Jacob A. Walker (CA Bar No. 271217)
   17                                                Lauren Godles Milgroom (pro hac vice)
                                                     Amanda Crawford (pro hac vice)
   18
                                                     260 Franklin Street, Suite 1860
   19                                                Boston, MA 02110
                                                     (t) (617) 398-5600
   20
                                                     (f) (617) 507-6020
   21                                                jason@blockesq.com
                                                     joel@blockesq.com
   22
                                                     jake@blockesq.com
   23
   24
        7
            Kesner’s counsel in this action have represented to MabVax that they were
   25 unaware of the Kesner RICO Action until after it was filed. But they should have
   26 filed a notice of related case as soon as they became aware of the action.
        8
   27    Kesner is essentially bringing a counterclaim but is attempting to do so in New
        York despite this Court denying his motion to transfer to that District. ECF No. 36.
   28
                                                     4                        3:18-cv-02494-WQH-MSB
                                          NOTICE OF RELATED CASE
Case
Case 3:18-cv-02494-WQH-MSB
     3:18-cv-02494-WQH-MSB Document
                           Document 134
                                    114 Filed
                                        Filed 06/16/20
                                              01/29/20 PageID.3190
                                                       PageID.2986 Page
                                                                   Page 5
                                                                        5 of
                                                                          of 5
                                                                             5




    1
                                               lauren@blockesq.com
                                               amanda@blockesq.com
    2
    3                                          Attorneys for Plaintiff MabVax
                                               Therapeutics Holdings, Inc.
    4
    5
    6
    7
    8
    9
   10

   11
   12
   13
   14
   15
   16
   17

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           5                       3:18-cv-02494-WQH-MSB
                                  NOTICE OF RELATED CASE
